May 1, 2013 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Vanguard Charlotte Funds (the Trust) File No. 333-177613 N-1A/A Filing and Request for Acceleration of Effectiveness Commissioners: On behalf of the above-named Registrant, we hereby transmit for filing, pursuant to the Securities Act of 1933 and the Investment Company Act of 1940, Pre-Effective Amendment No. 3 to the Trusts Registration Statement on Form N-1A. The purpose of this Amendment is to address comments of the Commission's Staff regarding the prior Amendment and to make a number of non-material changes to the text. By separate letter dated May 1, 2013, the Trust and its distributor, Vanguard Marketing Corporation, request an accelerated effective date of May 1, 2013, pursuant to Rule 461(a) under the Securities Act of 1933. The request for acceleration is attached to this letter as Appendix A. Please contact me at (610) 503-2398 with any questions or comments that you have concerning the enclosed Amendment. Sincerely, Barry A. Mendelson Principal and Senior Counsel The Vanguard Group, Inc. Enclosures cc: Amy Miller, Esq., U.S. Securities and Exchange Commission Appendix A 461(a) Acceleration Request May 1, 2013 U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Vanguard Charlotte Funds File No. 333-177613 Pre-Effective Amendment No. 3 Rule 461(a) Request for Acceleration Commissioners: Pursuant to Rule 461(a) under the Securities Act of 1933, Vanguard Charlotte Funds (the "Trust") and its distributor, Vanguard Marketing Corporation, respectfully request that the effectiveness of the Trust's registration statement on Form N-1A be accelerated to Wednesday, May 1, 2013. Pre-Effective Amendment No. 3 was filed today, May 1, 2013. Please contact Barry Mendelson at (610) 503-2398 with any questions or comments. Sincerely, VANGUARD CHARLOTTE FUNDS Name: F. William McNabb III (Heidi Stam)* Title: Chief Executive Officer and President VANGUARD MARKETING CORPORATION, Distributor Name: Caroline Cosby Title: Secretary *Pursuant to a Power of Attorney filed on March 27, 2012, see File Number 2-11444. cc: Amy Miller, Esq. U.S. Securities and Exchange Commission
